DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 9, and 16 are objected to because of the following informalities:  
In claims 1 and 16, line 3, “the device” should be changed to --the fishing accessory line management device--.
In claim 1, line 13, “the planar cantilevered portion” should be changed to --the at least one of the planar cantilevered portions--.
In claim 9, line 9, “by plane channel” should be changed to --by a plane channel--.
In claim 9, line 11, “of the planing device” should be changed to --of the planing device of the one or more planing devices--.
In claim 9, line 12, “the planar cantilevered portion” should be changed to --the at least one of the planar cantilevered portions--.
In claim 16, lines 5-6, “by plane channel” should be changed to --by a plane channel--.
In claim 16, lines 8-9, “the planar cantilevered portion” should be changed to --the at least one of the planar cantilevered portions--.
In claim 16, line 11, “channel,  ,  wherein” should be changed to --channel, wherein--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 8-13, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the base" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the one or more ribs" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation “a base” in line 15. It is unclear if this limitation is the same as the base portion as listed in line 7 of claim 9, or a separate, distinct limitation. For examination purposes, “ a base” will be read as being the same as the base portion.  
Claims 10-13 and 15 are rejected as depending upon a rejected claim. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 9, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smallwood (US 3797161).
Regarding claim 1, Smallwood discloses a fishing accessory line management device for use in storing and coupling to a planing device, the planing device including a vertical fin and a horizontal plane (device of Smallwood is capable of storing and coupling the planing device as described), the device comprising: a pair of opposed planar cantilevered portions (vertical parts (24A) and (24B) or (24B) and (24C)), the pair of opposed planar cantilevered portions (vertical parts (24A) and (24B) or (24B) and (24C)) separated from one another by a plane channel (Fig. 3, space between each of the vertical parts) sized and shaped to receive the horizontal plane of the planing device (Fig. 3 shows space that would accommodate a horizontal plane of a planing device); wherein at least one of the planar cantilevered portions (vertical parts (24A) and (24B) or (24B) and (24C)) defines a fin channel (28) sized and shaped to receive the vertical fin of the planing device (Fig. 3 shows space that would accommodate a vertical fin of a planing device), wherein the fin channel (28) is defined along a planar surface of the planar cantilevered portion orthogonal to the plane channel (Fig. 3).
Regarding claim 2, Smallwood discloses the fishing accessory line management device further comprising a base (lower portion of the vertical parts) and a base transition (end panels (34A and 34B)) coupling the base to the pair of opposed cantilevered portions (col. 3, lines 6-8).  
Regarding claim 9, Smallwood discloses a fishing accessory line management system for use in storing and coupling to one or more planing devices, each of the one or more planing devices including a vertical fin and a horizontal plane (system of Smallwood is capable of storing and coupling the one or more planing devices as described), the system comprising: a storage rack (lower portion (10) of box) defining one or more channels (space within the lower portion of the box); and one or more fishing accessory line management devices (Fig. 3, col. 2, line 66 - col. 3, line 4), each of the one or more fishing accessory line management devices comprising a housing (36) including a base portion (lower portion of the vertical parts and (36)) and a pair of opposed planar cantilevered portions (vertical parts (24A) and (24B) or (24B) and (24C) as shown), the pair of opposed planar cantilevered portions (vertical parts (24A) and (24B) or (24B) and (24C)) separated from one another by plane channel (Fig. 3, space between each of the vertical parts) sized and shaped to receive the horizontal plane of a planing device of the one or more planing devices (Fig. 3 shows space that would accommodate a horizontal plane of a planing device); wherein at least one of the planar cantilevered portions (vertical parts (24A) and (24B) or (24B) and (24C)) defines a fin channel (28) sized and shaped to receive the vertical fin of the planing device (Fig. 3 shows space that would accommodate a vertical fin of a planing device), wherein the fin channel (28) is defined along a planar surface of the planar cantilevered portion orthogonal to the plane channel (Fig. 3), and wherein each of the one or more channels of the storage rack (lower portion (10) of box) are sized and shaped to receive a base (lower portion of the vertical parts and (36)) of the one or more fishing accessory line management devices (Fig. 3). 
Regarding claim 10, Smallwood discloses the system further comprising a base transition (end panels (34A and 34B)) coupling the base (lower portion of the vertical parts and (36)) to the cantilevered portion (vertical parts (24A) and (24B) or (24B) and (24C)).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Smallwood (US 3797161) in view of Bliven (US 4866875).
Regarding claim 3, Smallwood does not explicitly disclose wherein the base transition includes a wall having a concave curvature. 
Bliven teaches a base transition includes a wall having a concave curvature (neck (28) or (42)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Smallwood with the shape as taught by Bliven in order to provide smooth transition if manufactured with multiple components to avoid critical break points. 
Regarding claim 11, Smallwood does not explicitly disclose wherein the base transition includes a wall having a concave curvature. 
Bliven teaches a base transition includes a wall having a concave curvature (neck (28) or (42)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Smallwood with the shape as taught by Bliven in order to provide smooth transition if manufactured with multiple components to avoid critical break points.
Claims 4, 7, 8, 12, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Smallwood (US 3797161) in view of Adams (US 7152359).
Regarding claim 4, Smallwood does not explicitly disclose wherein the plane channel further comprises a receiving portion having flared walls, the flared walls configured to guide the plane of the planing device. 
Adams teaches a plane channel (20) further comprises a receiving portion having flared walls, the flared walls configured to guide the plane of the planing device (Fig. 1; col. 3, lines 40-46). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shape of the device of Smallwood as taught by Adams in order to provide smooth entry for the fishing accessory to enter the device to reduce wear and tear on the device. 
Regarding claim 7, Smallwood does not explicitly disclose the fishing accessory line management device further including one or more ribs positioned on each of the pair of opposed planar cantilevered portions extending inwardly toward the plane channel, the one or more ribs configured to provide additional friction force for use in securing the planing device to the fishing accessory line management device. 
Adams teaches one or more ribs ((36) or (38)) positioned on each of the pair of opposed planar cantilevered portions extending inwardly toward the plane channel (Fig. 1; col. 3, lines 54-62), the one or more ribs configured to provide additional friction force for use in securing the planing device to the fishing accessory line management device (col. 3, lines 54-62, contacting the ridges (36) and (38) provide additional friction force). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fishing accessory line management device of Smallwood with one or more ribs as taught by Adams in order to provide a restraining portion inside the device to help secure the fishing accessory in place when needed.    
Regarding claim 8, Smallwood does not explicitly disclose wherein the one or more ribs are flared to guide the plane of the planing device into the plane channel.
Adams teaches one or more ribs ((36) or (38)). Adams also teaches flared walls to guide the plane of the planing device into the plane channel (Fig. 1; col. 3, lines 40-46). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Smallwood by including one or more ribs and to modified the shape as taught by Adams in order to provide a restraining portion inside the device to help secure the fishing accessory in place when needed and to provide a smooth entry for the fishing accessory to enter the device to reduce wear and tear on the device.
Regarding claim 12, Smallwood does not explicitly disclose wherein the plane channel further comprises a receiving portion having flared walls, the flared walls configured to guide the plane of the planing device. 
Adams teaches a plane channel (20) further comprises a receiving portion having flared walls, the flared walls configured to guide the plane of the planing device (Fig. 1; col. 3, lines 40-46). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shape of the device of Smallwood to include flared walls as taught by Adams in order to provide smooth entry for the fishing accessory to enter the device to reduce wear and tear on the device.
Regarding claim 15, Smallwood does not explicitly disclose the system further including one or more ribs positioned on each of the pair of opposed planar cantilevered portions extending inwardly toward the plane channel, the one or more ribs configured to provide additional friction force for use in securing the planing device to the fishing accessory line management device spanning an interior cavity of the fishing accessory line management device. 
Adams teaches one or more ribs ((36) or (38)) positioned on each of the pair of opposed planar cantilevered portions extending inwardly toward the plane channel (Fig. 1; col. 3, lines 54-62), the one or more ribs configured to provide additional friction force for use in securing the planing device to the fishing accessory line management device spanning an interior cavity of the fishing accessory line management device (Fig. 4; col. 3, lines 54-62, contacting the ridges (36) and (38) provide additional friction force). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fishing accessory line management device of Smallwood with one or more ribs as taught by Adams in order to provide a restraining portion inside the device to help secure the fishing accessory in place when needed.
Regarding claim 16, Smallwood discloses a fishing accessory line management device for use in storing and coupling to a planing device, the planing device including a vertical fin and a horizontal plane (device of Smallwood is capable of storing and coupling the planing device as described), the device comprising: a unitary housing (36) including a base portion (lower portion of the vertical parts and (36)) and a pair of opposed planar cantilevered portions (vertical parts (24A) and (24B) or (24B) and (24C)), the pair of opposed planar cantilevered portions (vertical parts (24A) and (24B) or (24B) and (24C)) separated from one another by a plane channel (Fig. 3, space between each of the vertical parts) sized and shaped to receive the horizontal plane of the planing device (Fig. 3 shows space that would accommodate a horizontal plane of a planing device); wherein at least one of the planar cantilevered portions (vertical parts (24A) and (24B) or (24B) and (24C)) defines a fin channel (28) sized and shaped to receive the vertical fin of the planing device (Fig. 3 shows space that would accommodate a vertical fin of a planing device), wherein the fin channel (28) is defined along a planar surface of the planar cantilevered portion orthogonal to the plane channel (Fig. 3).
Smallwood does not explicitly disclose wherein the pair of opposed planar cantilevered portions each further define one or more ribs extending inwardly toward the plane channel, wherein the one or more ribs are flared to guide the plane of the planing device into the plane channel and to provide additional friction force for use in securing the plaining device to the fishing accessory line management device. 
Adams teaches one or more ribs extending inwardly toward the plane channel ((36) or (38)). Adams also teaches flared walls to guide the plane of the planing device into the plane channel (Fig. 1; col. 3, lines 40-46). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Smallwood by including one or more ribs and to modified the shape as taught by Adams in order to provide a restraining portion inside the device to help secure the fishing accessory in place when needed and to provide a smooth entry for the fishing accessory to enter the device to reduce wear and tear on the device.
Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Smallwood (US 3797161) in view of Gonzalez et al. (US 6962020).
Regarding claim 5, Smallwood does not explicitly disclose wherein the base further defines one or more coupling apertures.
Gonzalez et al. teaches a base (portion of (1)) further defines one or more coupling apertures (5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fishing accessory line management device of Smallwood with one or more coupling apertures as taught by Gonzalez et al. in order to provide a line or other access around the base (Gonzalez et al.: col. 4, lines 4-15).
Regarding claim 13, Smallwood does not explicitly disclose wherein the base further defines one or more coupling apertures.
Gonzalez et al. teaches a base (portion of (1)) further defines one or more coupling apertures (5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fishing accessory line management device of Smallwood with one or more coupling apertures as taught by Gonzalez et al. in order to provide a line or other access around the base (Gonzalez et al.: col. 4, lines 4-15).
Response to Arguments
Applicant’s arguments with respect to independent claims 1, 9, and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Taylor (US 5414953), Kiyomoto (JP 2001287743), and Holmes (US 2220817) teach cantilevered portions with fin channels. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLY W. LYNCH whose telephone number is (571)272-5552. The examiner can normally be reached Monday-Thursday 7:30am-5:30pm, Eastern Time, alternate Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARLY W. LYNCH/Examiner, Art Unit 3643                                                                                                                                                                                                        
/PETER M POON/Supervisory Patent Examiner, Art Unit 3643